AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Pagelofl   IY
                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                        V.                                          (For Offenses Committed On or After November 1, 1987)


                      Luis Quinones-Chapparo                                        Case Number: 3:19-mj-24085

                                                                                    James Michael <'h-----
                                                                                  · Defendant's A orney


REGISTRATION NO. 89606298
                                                                                                              FILED
THE DEFENDANT:                                                                                                 OCT 15 2019
 [gj     pleaded guilty to count( s) _:_1_'.:o~f2C:'.:o~m.'.!p:'..:la~i:'.n.':_t-----------1---RK   ...-l".hS~..lllSil~TI;_;C~ogu\JJR~T~rl----
 •       was found guilty to count(s)                                                         SOUTHERN DISTRICT OF CAL~cop~~~
         after a plea of not guilty.                                                          u •

       . Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                              Count Number{s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                    1
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •       TIME SERVED
                                                                              V
                                                                            ,Oj ____cJ..
                                                                                    ______ days
                                                                                               ~1Q
 [gj Assessment: $10 WAIVED lZI Fine: WAIVED
 [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and


                __ v ·\
United States Att0rne,y of any material change in the defendant's economic circumstances.
                //'            \        r'\                                                                      ..

R=~         ~2t , ·
           00
                                                        1
                                                                               Tuesday, October 15, 2019

                                                                               Dme o f ~ o ofSoown~



             \'
                \'M        V       -                                           ~ A R R Y M KURllliN
                                                                               UNITED STATES MAGISTRATE JUDGE

                 \
         ',.
Clerk's Office Copy                                                                                                           3:19-mj-24085
